      Case 2:18-cv-08881-JCZ-DMD Document 11 Filed 02/08/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

TERRY BAHAM, STEPHEN TURNER
and YOLANDA STUBBS                                                              PLAINTIFFS

V.                                                                        CAUSE NO. 18-8881

TIMMY MOORE, LOVORN & LOVORN
TRUCKING, INC., and NATIONAL FIRE
& MARINE INSURANCE COMPANY                                                     DEFENDANTS


                                                          DISTRICT JUDGE: JAY C. ZAINEY
                                                           MAGISTRATE: DANA DOUGLAS

                           Notice of Service of Discovery Responses

       PLEASE TAKE NOTICE that Defendant, Timmy Moore, has this day served the

following on all counsel of record:

       1)      Responses to Plaintiffs’ First Set of Requests for Admission.

       The originals are being maintained in our files.

       THIS the 8th day of February, 2019.

                                                     Respectfully submitted:

                                                     BURGLASS & TANKERSLEY, LLC

                                                     __________________________________
                                                     ANDRÉ C. GAUDIN (20191)
                                                     JOSEPH J. VALENCINO, III (32791)
                                                     5213 Airline Drive
                                                     Metairie, Louisiana 70001-5602
                                                     Direct Dial Phone: (504) 836-0416
                                                     Telefax: (504) 287-0456
                                                     Email: agaudin@burglass.com;
                                                     jvalencino@burglass.com
                                                     Attorneys for defendants, Timmy Moore,
                                                     Lovorn & Lovorn Trucking, Inc. and
                                                     National Fire & Marine Insurance
                                                     Company




{00870576 - v1}
      Case 2:18-cv-08881-JCZ-DMD Document 11 Filed 02/08/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, Joseph J. Valencino, III, one of the attorneys for defendants Timmy Moore, Lovorn &
Lovorn Trucking, Inc. and National Fire & Marine Insurance Company certify that I have this
day served a true and correct copy of the above and foregoing Notice of Service of Discovery
Responses on the following via the Court’s electronic case filing system:

       Joshua A. Stein
       Pandit Law Firm
       701 Poydras Street, Suite 3950
       New Orleans, LA 70139
       Facsimile: (504) 313-3820

       ATTORNEY FOR PLAINTIFFS

       THIS the 8th day of February, 2019.

                                                   ____________________________________
                                                   JOSEPH J. VALENCINO, III




{00870576 - v1}
